Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims on record have been considered but are moot because of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 8-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. [US PGPUB 20200066698] in view of van der Gucht (hereinafter Huang).

Regarding claim 1, Huang teaches a light emitting diode package, comprising:

a lead frame (17, Para 51), wherein the lead frame comprises a first electrode (left electrode 17, Fig. 8) and a second electrode (right electrode 17, Fig. 8), and wherein the lead frame is positioned between the top compartment and the bottom compartment of the housing (Fig. 8);
at least one light emitting diode light source (LED 14s, Para 52), wherein the at least one light emitting diode light source is associated with the aperture of the top compartment of the housing (Fig. 8);
a light emitting diode driver (15, Para 53, Fig. 8), wherein the light emitting diode driver is associated with the aperture of the bottom compartment of the housing (Fig. 8); and 
wherein the aperture of the top compartment of the housing and the aperture of the bottom compartment of the housing are positioned in a back-to-back configuration (Fig. 8).
Huang does not specifically disclose wherein the at least one light emitting diode light source and the light emitting diode driver are in bilateral electrical communication.
It is noted that Huang further teaches that the light emitting diode driver 15 can be a microprocessor of various types (Para 40).
In the invention of van der Gucht teaches a controller 250 which part of a processing hardware (Para 51) wherein the controller is in bilateral electrical communication with the LEDs in the device (Para 62).
In view of such teaching by van der Gucht, it would have been obvious to a person having ordinary skills in the art to have the device of Huang further comprises the teachings of van der Gucht on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143) such monitoring anomalies in the device.

Regarding claim 2, Huang teaches a light emitting diode package wherein the top compartment of the housing is positioned above a top surface of the lead frame (Fig. 8).

Regarding claim 3, Huang teaches a light emitting diode package wherein the bottom compartment of the housing is positioned below a bottom surface of the lead frame (Fig. 8).

Regarding claim 8, Huang teaches a light emitting diode package wherein the area of the first electrode and the area of the second electrode are not equal (Fig. 8).

Regarding claim 9, Huang teaches a light emitting diode package wherein the at least one light emitting diode light source comprises three light emitting diode light sources (Fig. 7).

Regarding claim 10, Huang teaches a light emitting diode package wherein the three light emitting diode light sources comprise the same color and/or intensity (wherein the LED are the same i.e. LED 14s).

Regarding claim 13, Huang teaches a light emitting diode package wherein the light emitting diode driver comprises the ability to allow LEDs to be triggered and locked with a designated brightness and/or color and/or enables current tuning with response to ambient temperature (Para 53).

Regarding claim 14, Huang teaches a light emitting diode package, comprising: 
a housing (10, Fig. 36), wherein the housing comprises a top compartment (portion of 10 above frame 17, Fig. 8) having an aperture (opening in which material 11 is formed, Fig. 8) and a bottom compartment (portion of 10 below frame 17, Fig. 8) having an aperture (opening in which material 12 is formed, Fig. 8);
a lead frame (17, Para 51), wherein the lead frame comprises a first electrode (left electrode 17, Fig. 8) and a second electrode (right electrode 17, Fig. 8), and wherein the lead frame is positioned between the top compartment and the bottom compartment of the housing (Fig. 8);
three light emitting diode light sources (14, Para 52, Fig. 17), wherein the three light emitting diode light sources are associated with the aperture of the top compartment of the housing (Fig. 8);

a light emitting diode driver (15, Para 53, Fig. 8), wherein the light emitting diode driver is associated with the aperture of the bottom compartment of the housing (Fig. 8); 
wherein the aperture of the top compartment of the housing and the aperture of the bottom compartment of the housing are positioned in a back-to-back configuration (Fig. 8);

wherein the three light emitting diode light sources comprise the same or different colors and/or intensities (Para 53, wherein the LEDs are the same i.e. LED 14s).
Huang does not specifically disclose wherein the three light emitting diode light sources and the light emitting diode driver are in bi-lateral electrical communication.
It is noted that Huang further teaches that the light emitting diode driver 15 can be a microprocessor of various types (Para 40).
In the invention of van der Gucht teaches a controller 250 which part of a processing hardware (Para 51) wherein the controller is in bilateral electrical communication with the LEDs in the device (Para 62).
In view of such teaching by van der Gucht, it would have been obvious to a person having ordinary skills in the art to have the device of Huang further comprises the teachings of van der Gucht on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143) such monitoring anomalies in the device.


Claims 4-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of van der Gucht and further in view of Kim et al. [US PGPUB 20120286310] (hereinafter Kim).
 
Regarding claim 4, the modified device of Huang teaches the limitation of the claim upon which it depends.
The modified device does not specifically teach wherein the first electrode comprises an anode.
Referring to the invention of Kim, Kim teaches a light emitting package wherein the lead frame of the package is of two parts 10 and 20 (anode and cathode, Para 50, Fig. 5);

In view of such teaching by Kim, it would have been obvious to a person having ordinary skills in the art to have the first electrode of Huang’s invention comprises an anode based on the rationale of combining prior art teaching to improve similar devices in the same way (MPEP 2143).

Regarding claim 5, the modified device of Huang teaches the limitation of the claim upon which it depends.
The modified device does not specifically teach wherein the second electrode comprises a cathode.
Referring to the invention of Kim, Kim teaches a light emitting package wherein the lead frame of the package is of two parts 10 and 20 (anode and cathode, Para 50, Fig. 5);
wherein the light emitting diode of the package is mounted on/wire bonded via a terminal to the cathode lead frame of the package (Fig. 5) and the light emitting diode has another terminal wire bonded to the anode of the package (Para 50, Fig. 5).
In view of such teaching by Kim, it would have been obvious to a person having ordinary skills in the art to have the second electrode of Huang’s invention comprises an cathode based on the rationale of combining prior art teaching to improve similar devices in the same way (MPEP 2143).

Regarding claim 6, the modified device of Huang in view of Kim teaches a light emitting diode package wherein the first electrode comprises a pair of anodes (where Huang teaches pair of electrode (Fig. 7) and Kim teaches anode).

Regarding claim 7, the modified device of Huang in view of Kim teaches a light emitting diode package wherein the first electrode comprises a pair of cathodes (where Huang teaches pair of electrode (Fig. 7) and Kim teaches cathode).

Regarding claim 15, Huang teaches a light emitting diode package, comprising: 
a housing (10, Fig. 36), wherein the housing comprises a top compartment (portion of 10 above frame 17, Fig. 8) having an aperture (opening in which material 11 is formed, Fig. 8) and a bottom compartment (portion of 10 below frame 17, Fig. 8) having an aperture (opening in which material 12 is formed, Fig. 8);
a lead frame (17, Para 51), wherein the lead frame comprises a first electrode (left electrode 17, Fig. 8) and a second electrode (right electrode 17, Fig. 8), and wherein the lead frame is positioned between the top compartment and the bottom compartment of the housing (Fig. 8);
at least one light emitting diode light source (14, Para 52), wherein the at least one light emitting diode light source is associated with the aperture of the top compartment of the housing (Fig. 8);
a light emitting diode driver (15, Para 53, Fig. 8), wherein the light emitting diode driver is associated with the aperture of the bottom compartment of the housing (Fig. 8); 
wherein the aperture of the top compartment of the housing and the aperture of the bottom compartment of the housing are positioned in a back-to-back configuration (Fig. 8);

wherein the top compartment of the housing is positioned above a top surface of the lead frame (Fig. 8); and
wherein the bottom compartment of the housing is positioned below a bottom surface of the lead frame (Fig. 8).
Huang does not specifically disclose wherein the first electrode comprises an anode;

wherein the second electrode comprises a cathode; and
wherein the at least one light emitting diode light source and the light emitting diode driver are in bi-lateral electrical communication.
It is noted that Huang further teaches that the light emitting diode driver 15 can be a microprocessor of various types (Para 40).
In the invention of van der Gucht teaches a controller 250 which part of a processing hardware (Para 51) wherein the controller is in bilateral electrical communication with the LEDs in the device (Para 62).
In view of such teaching by van der Gucht, it would have been obvious to a person having ordinary skills in the art to have the device of Huang further comprises the teachings of van der Gucht on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143) such monitoring anomalies in the device.
Referring to the invention of Kim, Kim teaches a light emitting package wherein the lead frame of the package is of two parts 10 and 20 (anode and cathode, Para 50, Fig. 5);
wherein the light emitting diode of the package is mounted on/wire bonded via a terminal to the cathode lead frame of the package (Fig. 5) and the light emitting diode has another terminal wire bonded to the anode of the package (Para 50, Fig. 5).
In view of such teaching by Kim, it would have been obvious to a person having ordinary skills in the art to have the second electrode of Huang’s invention .


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of van der Gucht and further in view of Wicke et al. [US PGPUB 20180219125] (hereinafter Wicke).
 
Regarding claim 11, the modified device of Huang teaches the limitation of the claim upon which it depends.
The modified device does not specifically teach wherein the at least one light emitting diode light source comprises an RGB light emitting diode light source.
Referring to the invention of Wicke, Wicke teaches that it is well-known in the art to use RGB-LEDs or single-color LEDs in package (Para 2);
specifically, wherein the light emitting diode light source of the package is from light emitting diodes (503/505/507) which is an RGB light emitting diode light source (Para 200).
In view of such teaching by Wicke, it would have been obvious to a person having ordinary skills in the art to have the at least one light emitting diode light source of Huang’s invention comprises an RGB light emitting diode light source based on the rationale of combining prior art teaching to improve similar devices in the same way (MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





				/ISMAIL A MUSE/                                               Primary Examiner, Art Unit 2819